
	
		I
		112th CONGRESS
		2d Session
		H. R. 6551
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Sullivan
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to ensure that
		  security is taken into account in certain efforts related to the
		  interconnectivity of telecommunications networks, and for other
		  purposes.
	
	
		1.Security considerations in
			 certain telecommunications network in­ter­con­nec­tiv­i­ty
			 effortsSection 256 of the
			 Communications Act of 1934 (47 U.S.C. 256) is amended—
			(1)by striking
			 used to provide telecommunications service each place it
			 appears;
			(2)by striking
			 providers of telecommunications service each place it appears
			 and inserting providers of telecommunications;
			(3)in subsection
			 (a)—
				(A)in paragraph
			 (1)(B), by striking ; and and inserting a semicolon;
				(B)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
				(C)by adding at the
			 end the following:
					
						(3)to assist in fostering the development of
				essential information security technologies and capabilities for protecting
				telecommunications networks, including comprehensive protective capabilities
				and other technological solutions;
						(4)to assist in efforts to mitigate supply
				chain vulnerabilities in telecommunications networks; and
						(5)to support nationwide awareness of and
				outreach efforts to educate the public about—
							(A)threats to the
				security of tele­com­mu­ni­ca­tions networks; and
							(B)ways to mitigate
				such threats.
							;
				and
				(4)in subsection
			 (b)(1), by inserting , including the security of such networks
			 before the semicolon.
			
